Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-27-2005

In Re: Desamour
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1666




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In Re: Desamour " (2005). 2005 Decisions. Paper 1119.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1119


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HPS-63 (March 2005)                                                 NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       NO. 05-1666
                                    ________________

                          IN RE: REYNOLDO DESAMOUR,
                                                 Petitioner
                       ____________________________________

                      On Petition for a Writ of Mandamus from the
                           United States District Court for the
                             Eastern District of Pennsylvania
                      (Related to E.D. Pa. Crim. No. 89-cr-00389-6)
                      _____________________________________

                     Submitted Under Rule 21, Fed. R. App. P.
                                March 11, 2005
     Before: CHIEF JUDGE SCIRICA, WEIS AND GARTH, CIRCUIT JUDGES

                                   Filed: May 27, 2005

                                _______________________

                                        OPINION
                                _______________________

PER CURIAM.

              Reynoldo Desamour has filed a mandamus petition pursuant to 28 U.S.C.

§ 1651, seeking to compel the District Court for the Eastern District of Pennsylvania to

rule on his motion filed pursuant to Fed. R. Civ. P. 60(b). It appears that the District

Court has recently entered an order disposing of his Rule 60 motion. Accordingly, the

petition for a writ of mandamus will be denied as moot. Desamour may, of course,
challenge the District Court’s disposition of his Rule 60(b) motion by filing a timely

notice of appeal in accordance with the dictates of Rules 3 and 4 of the Federal Rules of

Appellate Procedure.




                                             2